Citation Nr: 1044029	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-08 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether the Veteran filed a timely substantive appeal with 
respect to his claim for an earlier effective date for the 
assignment of a 100 percent rating for his service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which, in pertinent part, increased the rating for PTSD 
to 100 percent, effective February 18, 2003.  Thereafter, 
jurisdiction of the claim was transferred to the RO in New 
Orleans, Louisiana.


FINDINGS OF FACT

1.  The Veteran was notified of the August 2003 rating decision 
awarding a 100 percent rating for PTSD, made effective from 
February 18, 2003, by letter dated on November 6, 2003.

2.  The RO received the Veteran's Notice of Disagreement (NOD) 
with respect to the effective date assigned for the 100 percent 
rating on December 18, 2003.

3.  A Statement of the Case on the effective date issue was sent 
to the Veteran on January 19, 2005.

4.  The RO received a VA Form 9 from the Veteran on April 4, 
2005.

5.  A statement requesting an extension of time to submit the 
substantive appeal of the effective date issue was received by 
the RO on July 20, 2005.

6.  Neither a timely substantive appeal nor a timely request for 
an extension of the time limit for filing a substantive appeal is 
of record.


CONCLUSION OF LAW

The Veteran has not submitted a timely Substantive Appeal with 
regard to the August 2003 rating decision that was mailed to the 
Veteran in November 2003, nor has he submitted a timely request 
for extension of the time limit for filing the substantive 
appeal.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 3.109, 20.202, 20.302, 20.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In the decision below, the Board has determined the appellant did 
not submit a timely substantive appeal with regard to the rating 
decision currently on appeal.  As such, the Board is declining 
jurisdiction to consider the merits of the underlying earlier 
effective date claim.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.101 (2010).  Thus, VA is not required to take any 
further action to assist the claimant.  38 U.S.C.A. § 5103A(a) 
(West 2002); see also Dela Cruz v. Principi, 15 Vet. App. 143, 
149 (2001) (holding that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to a 
claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).  In this case, the Veteran was properly notified of 
the jurisdictional problem, and he was afforded the procedural 
safeguards of notice and the opportunity to be heard on the 
question of timeliness.

Governing Law and Analysis 

Applicable law provides that the Board shall not entertain an 
application for review on appeal unless it conforms to the law.  
38 U.S.C.A. § 7108.  Under VA regulations, an appeal consists of 
a timely filed notice of disagreement (NOD) in writing and, after 
a statement of the case (SOC) has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9, 
"Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a claimant 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from the 
date of mailing of the notification of the determination being 
appealed, whichever comes later.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302(b).  If a claimant fails to file a substantive appeal in 
a timely manner, and fails to timely request an extension of 
time, he or she is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  See also 
YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. Principi, 3 Vet. 
App. 542, 546 (1992). Cf. Rowell v. Principi, 4 Vet. App. 9 
(1993).

In this case, an August 2003 rating decision increased the rating 
for PTSD from 30 percent to 70 percent, effective from November 
5, 2001, and increased the rating from 70 percent to 100 percent, 
effective from February 18, 2003.  A letter dated on November 6, 
2003 notified the Veteran of that decision.  On December 18, 2003 
he filed a NOD with respect to the effective date assigned for 
the 100 percent rating in the August 2003 decision, and the RO 
issued a SOC in January 2005.  A letter was sent to the appellant 
on January 19, 2005, along with a copy of the SOC.  In pertinent 
part, the letter stated:

"To complete your appeal, you must file a formal 
appeal.  We have enclosed VA Form 9, Appeal to the 
Board of Veterans' Appeals, which you may use to 
complete your appeal.  We will gladly explain the form 
if you have questions.  Your appeal should address:  
the benefit you want; the facts in the Statement of 
the Case with which you disagree; and, the errors that 
you believe we made in applying the law.  You must 
file your appeal with this office within 60 days from 
the date of this letter, or within the remainder, if 
any, of the one-year period from the date of the 
letter notifying you of the action that you have 
appealed.  If we do not hear from you, we will close 
your case.  If you need more time to file your appeal, 
you should request more time before the time limit for 
filing expires."  

The appellant submitted a VA Form 9 on April 4, 2005.  
Unfortunately, this document was received well after the time 
limit for filing a substantive appeal.  As a result, the RO 
notified the appellant in a May 2, 2005 letter that his 
substantive appeal was untimely.  The Veteran submitted a 
statement on July 20, 2005 requesting that because he was 
hospitalized and recovering from heart attacks and open heart 
surgery, in the interests of justice, the 60 day requirement 
should be extended.  The RO sent the Veteran another letter on 
August 8, 2005, explaining that although the Veteran was 
hospitalized in November and received treatment until January 29, 
2005, he still had until March 21, 2005 to file his substantive 
appeal.  The August 2005 letter also informed the Veteran of his 
right to appeal the RO's decision regarding timeliness in a VA 
Form 4107.  

The Veteran filed a notice of disagreement with that decision, 
and a SOC was thereafter issued in December 2006, which provided 
the Veteran with the pertinent laws and regulations regarding the 
timeliness of an appeal.  It was also noted that the Veteran 
could request a hearing.  The SOC was mailed to the Veteran on 
December 20, 2006.  The Veteran perfected his appeal of the 
timeliness issue on February 9, 2007.

The Board acknowledges the recent decision of the United States 
Court of Appeals for Veterans Claims (Court) in Percy v. 
Shinseki, 23 Vet. App. 37 (2009), which held that the 60-day 
period in which to file a substantive appeal is not 
jurisdictional, and thus VA may waive any issue of timeliness in 
the filing of a substantive appeal.  In that case, by treating a 
disability rating matter as if it were part of the Veteran's 
timely filed substantive appeal for more than five years, VA had 
waived any objections it might have had to the timeliness of the 
appeal with respect to the matter.

However, unlike the claimant in Percy, the RO in this case did 
not treat the Veteran's substantive appeal as if it were timely.  
On the contrary, after reviewing the adequacy of the VA Form 9 
and determining that it was not timely, the RO notified the 
Veteran of the defects in the substantive appeal and that 
consideration of this question could result in dismissal.  In 
this case, the Veteran's VA Form 9 was filed outside the 60 day 
time limit and was not timely.  Further, the RO did not treat the 
VA Form 9 as timely, as such, did not waive the right to close 
the Veteran's claim.  Accordingly, the Board concludes that this 
case may be distinguished from Percy, and that dismissal of the 
claim by the RO was warranted.

The Board notes that the letters and determinations were sent to 
the Veteran's last known address of record, and none of them were 
returned as undeliverable.  As such, the regularity of the mail 
is presumed.  See generally, Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1991), quoting United States v. Chemical Foundation, Inc., 
272 U.S. 1, 14-15 (1926) (noting that there is a presumption of 
regularity in the law that supports "the official acts of public 
officers and, in the absence of clear evidence to the contrary, 
courts presume that they have properly discharged their official 
duties.").  In fact, the Veteran has never alleged that he did 
not receive copies of any rating decision or SOC.

Additionally, the Board has considered whether the appellant 
filed a timely request for an extension of the time limit to file 
a substantive appeal.  VA regulations specifically state that a 
request for an extension of the 60-day period for filing a 
substantive appeal must be in writing and must be made prior to 
expiration of the time limit for filing the substantive appeal.  
See 38 C.F.R. 
§ 20.303.  As noted previously, the Veteran submitted his request 
for extension on July 20, 2005, well after the 60 day time 
period.  There is no document that can be construed as a timely 
request for such an extension prior to the expiration of the 
period for filing a timely substantive appeal.  Therefore, the 
Board finds that the appellant did not submit a timely request 
for an extension of the time limit for filing a substantive 
appeal.

In summary, the Veteran failed to submit a substantive appeal, or 
a request for an extension of the time limit for filing a 
substantive appeal, in a timely manner.  See 38 C.F.R. §§ 
3.109(b), 20.303.  VA has not waived any issue of timeliness in 
the filing of the substantive appeal in this case, either 
explicitly or implicitly.  See Percy v. Shinseki, 23 Vet. App. 37 
(2009).  Accordingly, the Board is without jurisdiction to 
consider the underlying claim for an earlier effective date for 
the award of a 100 percent rating for PTSD.


ORDER

As a substantive appeal with respect to the August 2003 rating 
decision awarding an increased rating of 100 percent effective 
February 18, 2003 for PTSD was not timely filed, the appeal as to 
timeliness of the substantive appeal is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


